10-28-ag
    Rrapi v. Holder
                                                                                  BIA
                                                                             Rohan, IJ
                                                                          A098 404 045
                        UNITED STATES COURT OF APPEALS
                            FOR THE SECOND CIRCUIT

                                    SUMMARY ORDER
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER
FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF
APPELLATE PROCEDURE 32.1 AND THIS COURT’S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER
IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING A SUMMARY
ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

         At a stated term of the United States Court of Appeals
    for the Second Circuit, held at the Daniel Patrick Moynihan
    United States Courthouse, 500 Pearl Street, in the City of
    New York, on the 24th day of February, two thousand eleven.

    PRESENT:
             ROSEMARY S. POOLER,
             ROBERT A. KATZMANN,
             REENA RAGGI,
                  Circuit Judges.
    _______________________________________
    JETMIR RRAPI,
                      Petitioner,
                      v.                                   10-28-ag
                                                           NAC
    ERIC H. HOLDER, JR., UNITED STATES
    ATTORNEY GENERAL,
             Respondent.
    ______________________________________
    FOR PETITIONER:                  Andrew P. Johnson, Law Offices of
                                     Andrew P. Johnson, New York, N.Y.

    FOR RESPONDENT:                  Tony West, Assistant Attorney
                                     General; Anthony W. Norwood, Senior
                                     Litigation Counsel; Micheline
                                     Hershey, Attorney, Office of
                                     Immigration Litigation, Civil
                                     Division, U.S. Department of
                                     Justice, Washington, D.C.
    UPON DUE CONSIDERATION of this petition for review of a

Board of Immigration Appeals (“BIA”) decision, it is hereby

ORDERED, ADJUDGED, AND DECREED that the petition for review

is DENIED.

    Petitioner, Jetmir Rrapi, a native and citizen of

Albania, seeks review of a December 8, 2009, decision of the

BIA affirming the September 12, 2005, decision of

Immigration Judge (“IJ”) Patricia A. Rohan denying his

application for asylum, withholding of removal, and relief

under the Convention Against Torture (“CAT”).    In re Jetmir

Rrapi, No. A098 404 045 (B.I.A. Dec. 8, 2009), aff’g No.

A098 404 045 (Immigr. Ct. N.Y. City Sept. 12, 2005).     We

assume the parties’ familiarity with the underlying facts

and procedural history of the case.

    Where, as here, the BIA affirms the IJ’s credibility

determination and does not reject any of the IJ’s grounds

for decision, we “review both the BIA’s and IJ’s opinions --

or more precisely, we review the IJ’s decision including the

portions not explicitly discussed by the BIA.”     Yun-Zui Guan

v. Gonzales, 432 F.3d 391, 394 (2d Cir. 2005).     The

applicable standards of review are well-established.     See,

e.g., Corovic v. Mukasey, 519 F.3d 90, 95 (2d Cir. 2008);

Bah v. Mukasey, 529 F.3d 99, 110 (2d Cir. 2008).

                             2
    Substantial evidence supports the IJ’s adverse

credibility determination.   Pursuant to the REAL ID Act,

which governs this case, an adverse credibility

determination may be based on an asylum applicant’s

demeanor, the plausibility of his or her account,

inconsistencies in his or her statements, and the

consistency of such statements with other evidence, without

regard to whether they go “to the heart of the applicant’s

claim.”   8 U.S.C. § 1158(b)(1)(B)(iii).   The IJ reasonably

found Rrapi not credible because: (1) his testimony was

“vague and lacking in specific credible detail,” J.A. 135;

(2) he testified inconsistently regarding his membership in

the Democratic Party; (3) he testified inconsistently

regarding the dates and number of times he was arrested and

beaten; (3) he testified inconsistently regarding when he

received medical treatment for injuries he allegedly

sustained as a result of a beating due to his membership in

the Democratic Party; and (4) he provided insufficient

corroboration to rehabilitate his otherwise incredible

testimony.   See J.A. 131-36; see also Xiu Xia Lin v.

Mukasey, 534 F.3d 162, 166-67 (2d Cir. 2008).     Moreover, no

reasonable factfinder would have been compelled to credit

his explanation that he provided inconsistent testimony


                              3
because he was “confused.”    See Majidi v. Gonzales, 430 F.3d

77, 80-81 (2d Cir. 2005).    Although Rrapi asserts that the

inconsistencies relied on by the IJ were too minor to

support an adverse credibility determination, “an IJ may

rely on any inconsistency or omission in making an adverse

credibility determination as long as the ‘totality of the

circumstances’ establishes that any asylum applicant is not

credible.”    Xiu Xia Lin, 534 F.3d at 167(quoting 8 U.S.C. §

1158(b)(1)(B)(iii)).    To the extent that Rrapi argues that

the IJ erred by relying on his failure to mention two

arrests in his asylum application, we have held that

omissions and inconsistencies are “functionally equivalent”

for purposes of an adverse credibility finding.       Id. at 166

n.3.

       Because the aforementioned findings provide ample

support for the IJ’s adverse credibility determination, we

need not reach Rrapi’s remaining arguments that he

established past persecution or a well-founded fear of

future persecution.    The IJ’s adverse credibility

determination was fatal to his application for asylum,

withholding of removal, and CAT relief.    See Paul v.

Gonzales, 444 F.3d 148, 156-57 (2d Cir. 2006).




                               4
    For the foregoing reasons, the petition for review is

DENIED.

                           FOR THE COURT:
                           Catherine O’Hagan Wolfe, Clerk




                            5